DETAILED ACTION
This office action is in response to applicant’s filing dated January 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4-10, 13 and 15-19 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 28, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 2, and 17; cancelation of claim(s) 3, 11, 12, and 14; and addition of new claim(s) 18 and 19. 
Applicants elected without traverse PF-562271 as the elected FAK inhibitor species, diabetes as the condition species, and conversion of acinar cells into beta cells as the method effect species in the reply filed on July 28, 2020.  The requirement is still deemed proper.  Claim(s) 8, 10, 15, and 16 remain withdrawn.
New claims 18 and 19 are directed to the elected species and thus are presently under examination.
Claims 1, 2, 4-7, 9, 13 and 17-19 are presently under examination as they relate to the elected species: PF-562271, diabetes and conversion of acinar cells into beta cells.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a 371 of PCT/US2018/017842 filed on February 12, 2018, which claims benefit of US Provisional Application No. 62/458,470 filed on February 13, 2017.  The effective filing date of the instant application is February 13, 2017. 

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment	
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1, 2, 5-7, 9, 13, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
The claimed methods are all directed towards a method for treating type 2 diabetes comprising administering to the subject a therapeutically effective amount of any focal adhesion kinase (FAK) inhibitor, wherein the FAK inhibitor is a small molecule inhibitor of FAK kinase activity.  
Thus, the claims encompass a genus of compounds which function as FAK inhibitor with   In a review of the instant specification, the specification does not appear to provide guidance as to what structural components are critical to the desired function (see below).  Because there are an innumerably large number of compounds within the scope of the generic claims, provided they function as FAK inhibitors by various mechanisms at different molecular levels, it would require extensive manpower to make and test each compound to determine which compound would possess the recited properties (i.e. function as a FAK inhibitors) and be useful in the instantly claimed method.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a method for treating type 2 diabetes comprising administering to the subject a therapeutically effective amount of any focal adhesion kinase (FAK) inhibitor, wherein the FAK inhibitor is a small molecule inhibitor of FAK kinase activity.  The claims are generic, broadly reciting a genus of compounds which function as FAK inhibitors.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1, 
Response to Arguments
Applicant argues:
Claim 1 is amended to recite "wherein the FAK inhibitor is a small molecule inhibitor of FAK kinase activity..." The application provides adequate examples and description throughout the specification of species that fall within this genus of FAK inhibitors to demonstrate that the inventors had possession of the claimed subject matter at the time the application was filed.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The phrase "wherein the FAK inhibitor is a small molecule inhibitor of FAK kinase activity..." does not provide any structural components of a compound required to achieve the desired function (i.e. inhibit FAK).  Thus, the claims lack written description because there is no 


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Westwick et al (US 2006/0094682 A1, cited in a previous Office Action).
Regarding claims 1, 2 and 13, Westwick teaches a method of treating diabetes in a patient by decreasing an endogenous protein tyrosine kinase activity within the patient (claim 2) wherein the protein tyrosine kinase is FAK (claim 3), wherein the patient is human (claim 8).  Moreover, Westwick teaches said inhibitor is PP2 (claim 5).  PP2 is a small molecule inhibitor of FAK as evidenced by Daoud et al (Placenta, 2008; 29:862-870), which teaches PP2 [4-amino-5-
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art to select type 2 diabetes from the list of diseases taught by Westwick for treating with the disclosed method of inhibiting FAK, said method comprising administering a small molecule FAK inhibitor, PP2, with a reasonable expectation of success, since the prior art establishes that a method of inhibiting FAK is useful for treating diabetes and discloses a method of establishing efficacy in models of type 2 diabetes.

Regarding claim 9, the prior art is silent regarding “conversion of acinar cells into beta cells.”  However: “conversion of acinar cells into beta cells” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (FAK inhibitor) is being administered to the same subjects (a subject suffering from diabetes). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“conversion of acinar cells into beta cells”) of the method taught by the prior art (“the administration of a FAK inhibitor to a patient suffering from diabetes”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claim 18, Westwick teaches the disclosed invention features a method for treating a patient having diabetes or obesity or a related condition or a complication thereof, other neoplasm, by administering to the patient an inhibitor of a protein tyrosine kinase in an amount sufficient to improve insulin sensitivity or to lower blood glucose or to assist in weight loss, whether administered alone or in combination with another pharmaceutical agent or in combination with diet and exercise (emphasis added).  


Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 5, 9, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as obvious over Westwick et al (US 2006/0094682 A1, cited in a previous Office Action) as applied to claims 1, 2, 9, 13, and 18 above, and further in view of McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action).
Regarding claims 1, 2, 4, and 18, Westwick teaches a method of treating type 2 diabetes comprising administering a small molecule FAK inhibitor (see 102/103 rejection above).  Westwick does not teach the FAK inhibitor is the elected compound, PF-566271.
However, McLaughlin teaches a method of treating a proliferation disorder comprising administering at least one anti-cancer agent inhibitor, a FAK/PYK2 inhibitor (claim 34); PF-562,271 is a FAK/PYK2 inhibitor ([0109] and claim 32); and in some embodiments the proliferation disorder to be treated is characterized by a proliferation of T-cells such as autoimmune disease, e.g., type 1 diabetes [0189].  Thus, McLaughlin teaches PF-562,271 is a FAK inhibitor.  
Since Westwick teaches a method of treating type 2 diabetes with a FAK inhibitor, and since McLaughlin teaches that PF-562,271 is a FAK inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any FAK inhibitor) with another (PF-562,271) with an expectation of success, since the prior art establishes that both function in similar manner.  One of ordinary skill in the art would be further motivated to select PF-562,271 as the FAK kinase inhibitor since it is taught to be useful for treating diabetes.

Regarding claim 13, McLaughlin teaches the dose administered to a patient, particularly a human, in the context of the present invention should be sufficient to achieve a therapeutic response [0208].

Regarding claims 9 and 17, the prior art is silent regarding “conversion of acinar cells into beta cells.”  However: “conversion of acinar cells into beta cells” will naturally flow from the teachings of the prior art (see above rejection), since the same compound (PF-562271) is being administered to the same subjects (a subject suffering from type 2 diabetes). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “conversion of acinar cells into beta cells,” by practicing the method taught by the prior art: “the administration of a PF-562271to a patient suffering from type 2 diabetes,” one will also be “converting acinar cells into beta cells,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“conversion of acinar cells into beta cells”) of the method taught by the prior art (“the administration of a PF-562271 to a patient suffering from type 2 diabetes”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Taken together, all this would result in the practice of the method of claims 1, 2, 4, 9, 13, 17, and 18 with a reasonable expectation of success. 

Regarding claim 5, the cited art does not explicitly teach the claimed dose amounts.  However, McLaughlin teaches dosage levels of the administered active ingredients can be: orally 0.01 to about 200 mg/kg, and preferably about 1 to 100 mg/kg [0210].  Assuming the average weight of an adult human is 70 kg, an amount of 0.01 to about 200 mg/kg is equivalent to 0.7 mg to 14 g and an amount of 1 to 100 mg/kg is equivalent to an amount of 70 mg to 7 g.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 5 with a reasonable expectation of success. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westwick et al (US 2006/0094682 A1, cited in a previous Office Action) in view of McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action) as applied to claims 1, 2, 4, 5, 9, 13, 17, and 18 above, and further in view of Cerosimo et al (Current Diabetes Reviews, 2014; 10:2-42).
Westwick and McLaughlin teach all the limitations of claim 6 (see above 103), except wherein the method further comprises measuring beta cell function of the subject.
However, Cersosimo teaches β-cell dysfunction with progressive loss of pancreatic β-cell insulin secretion, subsequent to the development of insulin resistance, are key defects associated with the transition from a healthy glycemic state to hyperglycemia, characteristic of untreated type 2 diabetes mellitus (T2DM) (page 2, left, 1st paragraph).  Cersosimo teaches the pathophysiology of T2DM is characterized by progressive β-cell failure on the background of insulin resistance; development of an optimal treatment strategy for each patient with T2DM, as well as for those with prediabetes, will require an accurate early diagnostic assessment of the degree of residual BCF (β-cell function) within the context of each individual’s insulin resistance.  
 It would have been prima facie obvious to one of ordinary skill in the art to further measure beta cell function of the subject since the prior art teaches that T2DM is characterized by progressive β-cell failure on the background of insulin resistance and development of an optimal treatment strategy for each patient with T2DM will require an accurate early diagnostic assessment of the degree of residual BCF (β-cell function) within the context of each individual’s insulin resistance, resulting in the practice of the method of claim 6 with a reasonable expectation of success.


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westwick et al (US 2006/0094682 A1, cited in a previous Office Action) in view of McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action) as applied to claims 1, 2, 4, 5, 9, 13, 17, and 18 above, and further in view of Davidson (Current Medical Research and Opinion, 2004; 20(1):1919-1927, cited in a previous Office Action).
Westwick and McLaughlin teach all the limitations of claims 7 and 19 (see above 103), except wherein the method further comprises measuring HbA1c levels in a sample from the subject or measuring plasma glucose levels in a sample from the subject.
However, Davidson teaches treatment of the patient with diabetes: importance of maintaining target HbA1c levels (title); over the past few decades, evidence from epidemiologic studies has established a clear correlation between the level of a patient’s glycemic control, as assessed by HbA1c concentration, and the incidence and progression of diabetes-related microvascular and macrovascular disease; in terms of macrovascular sequelae, higher baseline HbA1c concentrations (higher quartiles) strongly predicted the 3.5-year incidence of cardiovascular events, related death, and stroke in a randomly selected Finnish population sample, while each percentage point increase in HbA1c was accompanied by a 10% increase in mortality from all forms of heart disease and stroke among patients in a large Wisconsin cohort  (page 1922, right, 2nd paragraph).  Moreover, Davidson teaches the current recommendation from the American Diabetes Association (ADA) for the diagnosis of diabetes defines a fasting plasma glucose (FPG) level ≤ 100 mg/dL (≤ 5.6 mmol/L) as normal; a FPG level ≥ 126 mg/dL (≥ 7 mmol/L), measured on 2 separate occasions, indicates diabetes (page 1920, left, last paragraph); In terms of overall glycemic control, the American College of Endocrinology (ACE) 1c concentration of ≤ 6.5%10, which is a more rigid goal than that suggested by the ADA (< 7%); however, FPG remains the recommended defining value, both in screening for diabetes and as the initial treatment target (page 1920, left, last bridge paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to further measure HbA1c levels and fasting plasma glucose levels in a sample from the subject since the prior art teaches that maintaining target HbA1c levels is important in the treatment of a patient with diabetes and higher HBA1c concentrations strongly predict incidence of cardiovascular events and fasting plasma glucose levels remains the recommended defining value for screening for diabetes, resulting in the practice of the method of claims 7 and 19 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1, 2, 4-7, 9, 13 and 17-19 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628